In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00051-CR



           JASON CHAMBERS, JR., Appellant

                            V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 71st District Court
                Harrison County, Texas
               Trial Court No. 19-0253-X




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                           ORDER

       Our review of the clerk’s record and the reporter’s record in this matter indicates that

they contain un-redacted “sensitive data” as that phrase is defined in Rule 9.10 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date,

a home address, and the name of any person who was a minor at the time the offense was

committed.” TEX. R. APP. P. 9.10(a)(3). The clerk’s record includes the name of a person who

was a minor at the time the offense was committed. Likewise, the entirety of the reporter’s

record, the supplemental reporter’s record, State’s exhibits nine through fourteen, and the

Children’s Advocacy Center (CAC) interview include the name of a person who was a minor at

the time the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not

contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

the clerk’s record, the reporter’s record, the supplemental reporter’s record, State’s exhibits nine

through fourteen, and the CAC interview contain un-redacted sensitive data, we order the clerk

of this Court, or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed

clerk’s record, the reporter’s record, the supplemental reporter’s record, State’s exhibits nine

through fourteen, and the CAC interview in this case.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: October 26, 2022

                                                 2